DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 10/27/22 has been entered.

Drawings
The drawings are objected to because the reference characters are too light to be discerned and appear to be hand drawn. Additionally, Figures 3A-3D appear to be a photocopy or a photograph and are too dark to see the details therein.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 4-6, 9, 10, 12, and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Altena et al. in US Publication 20110056019.
Regarding Claim 1, Altena teaches an ambulatory assist device, comprising: a mobile frame (13); a plurality of wheels (14) attached to the mobile frame and adapted for rolling communication with a ground surface; at least one lift arm (19) pivotable around an axis of a cross member (A, see below) substantially parallel to the ground surface, the cross member attached to the frame for defining a lateral width; and setback arms (44a/b) rigidly attached in a substantially perpendicular orientation to the at least one lift arm, the setback arms being rigid and adapted for patient communication and having a harness attachment (the ends of the arms where 45a/b attach) engaging a harness (45a/b), the harness positioned based on a center of gravity of a patient load on the setback arms, the setback arms extending towards a rearward patient direction from the pivot axis for disposing the harness horizontally distant from the axis when the lift arms are in a vertical position for accommodating a the patient in a region between the fulcrum and the harness attachment by an offset distance between the harness and the cross member, a distal end of the setback arms at the harness attachment defining an unobstructed vertical position above the ground surface in the standing position; the lift arm configured for actuated pivotal movement defined by radial travel of the lift arm around the axis for an ambulatory transition between seated and standing positions, the mobile frame adapted for movement along the ground surface in at least the standing position; the cross member disposed based on an axis defined by an arc of patient movement between sitting and standing positions, the arc based on natural movements of a human skeletal frame during an ambulatory transition between the sitting position to the standing position (see Figs. 1-2). 


    PNG
    media_image1.png
    528
    497
    media_image1.png
    Greyscale

Regarding Claim 4, Altena teaches that the setback arms provide a handhold (48a/b) for patient support during rolling communication with the ground surface. 
Regarding Claim 7, Altena teaches an actuator (11) in communication with a fulcrum defined by the cross member axis, the actuator operable to dispose the lift arm about the fulcrum. 
Regarding Claim 8, Altena teaches that the actuator includes at least one of an electric motor, fluidic spring, mechanical spring and hydraulic pressure apparatus (see Paragraph 0056). 
Regarding Claim 9, Altena teaches that the cross member is disposed based on a patient center of gravity during an ambulatory transition. 
Regarding Claim 10, Altena teaches that the setback arms dispose the harness at a position for disposing the center of gravity of the load along the arc. 
Regarding Claim 12, Altena teaches a cantilever attachment (B) between the actuator and the lift arm for disposing the lift arm about the fulcrum for transition between the seated and standing position. 
Regarding Claim 14, Altena teaches that the lift arms define a circular arc of travel based on a circle centered at the axis with a radius defined by the lift arm.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and its dependent claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Allowable Subject Matter
Claim 13 is allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NOAH CHANDLER HAWK whose telephone number is (571)272-1480. The examiner can normally be reached M-F 9am to 5:30pm.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Dunn can be reached on 5712726670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NOAH CHANDLER HAWK
Primary Examiner
Art Unit 3636



/Noah Chandler Hawk/Primary Examiner, Art Unit 3636